DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0326054 (Meloni).
Regarding claim 1, Meloni disclose an apparatus, comprising: 
a light source configured to generate an excitation light comprising light from the visible or near-visible spectrum (1710); 
an optical assembly (1720) configured to direct the excitation light onto a photoluminescent (PL) layer (1726) formed on a substrate (1728); 
a detector that is configured to: 
receive a PL emission generated by the PL layer in response to the excitation light interacting with the PL layer (1740 and 1780), and generate a signal based on the PL emission [0168]; and 
a computing device (1760) coupled to the detector (1740) and configured to: 
receive the signal from the detector [0168], determine a concentration of dopant of the PL layer based on transient PL intensity information associated with the PL emission ([0167],[0170]), wherein the transient PL intensity information comprises a decay of PL intensity over time of the PL emission ([0170], transient PL intensity information inherently comprises a decay of PL intensity over time of the PL emission), and determine the concentration of the dopant based on a total photon count of the PL emission within a range of wavelengths ([0171], avalanche photodiode or photomultiplier tube device configured for optical bandpass or single wavelength light collection).
Regarding claim 2, Meloni disclose the apparatus of claim 1, wherein a rate of the decay of PL intensity over time of the PL emission is independent of a thickness of the PL layer ([0170], rate of decay is element dependent not depth of layer dependent inherently).
Regarding claim 3, Meloni disclose the apparatus of claim 1, wherein the PL emission comprises light having a wavelength in the visible spectrum [0168].
Regarding claim 4, Meloni disclose the apparatus of claim 1, wherein the optical assembly comprises: an objective lens configured to direct the excitation light to the PL layer [0168]; and a dichroic mirror configured to direct the excitation light to the objective lens and to transmit the PL emission [0168].
Regarding claim 7, Meloni disclose the apparatus of claim 1, wherein the detector is configured for timed registration of single photons of PL emission [0171].
Regarding claim 9, Meloni disclose the apparatus of claim 1, wherein: the detector comprises a detector array configured to generate a plurality of PL intensity values at different times ([0171], avalanche photodiode or photomultiplier tube device configured for optical bandpass or single wavelength light collection); and the computing device is configured to construct a PL intensity curve based on the plurality of PL intensity values and compare the PL intensity curve to a calibration curve [0171].
Regarding claim 10, Meloni disclose the apparatus of claim 1, wherein the detector comprises a linear array configured to measure the PL emission from multiple locations on a surface of the substrate that extend from one side of the substrate to an opposing side of the substrate (Fig. 17, [0171]).
Regarding claim 11, Meloni disclose the apparatus of claim 1, wherein the computing device is configured to determine the concentration of the dopant based on a thickness of the PL layer ([0175], PL emission and thickness measurement may be required).

Regarding claim 12, Meloni disclose a method of determining a characteristic of a photoluminescent (PL) layer disposed on a substrate, the method comprising: 
generating an excitation light that comprises light from the visible or near-visible spectrum (via 1710); 
receiving a PL emission generated by the PL layer in response to the excitation light interacting with the PL layer (via 1740 and 1780); 
generating a signal based on the PL emission (via 1740 and 1780); and 
determining the characteristic of the PL layer based on the signal [0168], wherein the characteristic of the PL layer comprises a concentration of a dopant of the PL layer and is based on transient PL intensity information associated with the PL emission, a static PL intensity value of the PL emission, and a thickness of the PL layer ([0171], avalanche photodiode or photomultiplier tube device configured for optical bandpass or single wavelength light collection).
Regarding claim 13, Meloni disclose the method of claim 12, wherein the transient PL intensity information is independent of a thickness of the PL layer ([0170], transient PL intensity information is independent of a thickness of the PL layer inherently).
Regarding claim 14, Meloni disclose the method of claim 12, wherein the transient PL intensity information comprises a decay of PL intensity over time of the PL emission ([0170], transient PL intensity information inherently comprises a decay of PL intensity over time of the PL emission).
Regarding claim 15, Meloni disclose the method of claim 14, wherein the static PL intensity value of the PL emission is based on a total photon count of the PL emission within a range of wavelengths ([0171], avalanche photodiode or photomultiplier tube device configured for optical bandpass or single wavelength light collection).
Regarding claim 16, Meloni disclose the method of claim 12, wherein determining the characteristic of the PL layer based on the signal based on transient PL intensity information associated with the PL emission is performed using a double-exponent fitting equation ([0170], wherein concentration is determined).
Regarding claim 17, Meloni disclose an apparatus, comprising: 
a light source configured to generate an excitation light (1710); 
an optical assembly configured to direct the excitation light onto a photoluminescent (PL) layer formed on a substrate (1720); 
a detector  (1740 and 1780) configured to: 
receive a PL emission generated by the PL layer in response to the excitation light interacting with the PL layer, and generate a first signal based on the PL emission, the first signal comprising a decay of PL intensity over time of the PL emission ([0170]-[0171], wherein signal comprises decay over time inherently); and a computing device coupled to the detector and configured to receive the first signal from the detector and determine a concentration of a dopant in the PL layer based on the first signal (1760).
Regarding claim 18, Meloni disclose the apparatus of claim 17, wherein a rate of the decay of PL intensity over the time of the PL emission is independent of a thickness of the PL layer ([0170], rate of decay is element dependent not depth of layer dependent inherently).
Regarding claim 19, Meloni disclose the apparatus of claim 17, further comprising a deposition chamber, wherein the detector is configured to receive the PL emission generated by the PL layer while the substrate is disposed in the deposition chamber (Fig. 17).
Regarding claim 20, Meloni disclose the apparatus of claim 17, further comprising a transfer chamber, wherein the detector is configured to receive the PL emission generated by the PL layer while the substrate is disposed in the transfer chamber (Fig. 17).
Allowable Subject Matter
Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Meloni disclose the apparatus of claim 1, but fail to teach the details of wherein the optical assembly comprises a first optic fiber configured to direct at least a first portion of the excitation light to a first measuring location on the PL layer. Claims 6 and 8 depend from claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884